DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 18-20) in the reply filed on 01/08/2021 is acknowledged. It is noted herein that claims 12-15 are hereby included in Group I. Claims 10, 11, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.
Note, where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Claims 1-9, 12-15 and 18-20 are under examination. 

Effective Filing Date
Applicant’s claim for domestic benefit under 365(c) (p. 3 of the ADS) and foreign priority are noted (p. 4 of the ADS) is acknowledged. Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

Based on the information given by Applicant, the claimed subject matter is supported by PCT/CN2017/108854. However, the certified copy of the foreign priority application is not in English and no translation of the priority application is provided. Therefore, the effective filing date of the instant application is 11/01/2017.
Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. The instant application is not in compliance with the sequence rules, particularly 37 CFR § 1.821(d), which requires that reference be made to a particular sequence identifier (SEQ ID NO: X) in the specification and claims at each disclosure of a sequence encompassed by the definitions set forth in 37 CFR § 1.821(a)(1) and (a)(2). Specifically, p. 4, line 23 and claim 13 contain amino sequences without any corresponding sequence identifiers. Appropriate correction is required.  See also the attached Notice to Comply.

Claim Objections
Claim 4 is objected to because of the following informalities. In the last line, claim 4 recites “a CH3 region with mutation Pro331Ser”, which is grammatically awkward. It is suggested the phrase be amended to recite “a CH3 region with a Pro331Ser mutation 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[l]ong-acting recombinant porcine FSH fusion proteins- comprising porcine FSH fusion proteins pFSH-Fc-1 and pFSH-Fc-2”. It is not clear from the language of the claim whether the fusion proteins are comprised of the components pFSH-Fc-1 and pFSH-Fc-2, or whether the claim is drawn to a composition comprising two separate fusion proteins, namely (i) pFSH-Fc-1 and (ii) pFSH-Fc-2. This is further confused by the language of claim 2, which requires only the formula of either (i) pFSH-Fc-1 or (ii) pFSH-Fc-2. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
Claims 2-9, 12-15 and 18-20 are rejected for depending upon an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites “[l]ong-acting recombinant porcine FSH fusion proteins comprising porcine FSH fusion proteins pFSH-Fc-1 and pFSH-Fc-2”, thus requiring both pFSH-Fc-1 and pFSH-Fc-2. Claim 2, which depends from claim 1 requires only either βFSH:αFSH-L-Fc (pFSH-Fc-1) or αFSH:βFSH-L-Fc (pFSH-Fc-2), but not both, and thus is broader in scope than the claim from which it depends. Claim 7, which in turn depends from claim 2, recites both elements of pFSHα-L-Fc and FSHβ-L-Fc and further confuses this issue. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Note that for the sake of prior art, claim 2 is interpreted as an independent claim because it does not properly limit claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
Claim  3 recites “the amino acid sequence of the pFSHα is represented by SEQ ID NO: 1, or the pFSHα is composed of an amino acid sequence having a homology of 90% or more with SEQ ID NO: 1 and having a function equivalent to SEQ ID NO: 1; and; the amino acid sequence of the pFSHβ is represented by SEQ ID NO: 3, or the pFSHβ is composed of an amino acid sequence having a homology of 90% or more with SEQ ID NO: 3 and having a function equivalent to SEQ ID NO: 3.” Thus claim 3 encompasses a pFSHα that is “represented by” SEQ ID NO: 1 but has a function equivalent to SEQ ID NO: 1. The phrase “represented by” encompasses a protein that resembles the sequence, but does not necessarily comprise the sequence. Further, the claim encompasses a protein composed of an amino acid sequence having a homology of 90% with SEQ ID NO: 1, while also retaining its function. The same issue exists with 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or 
Siegel et al. (Reproductive Sciences 20(3) 211-233) reviews inactivating mutations of FSHβ that can result from a single amino acid substitution, however, the instant claims also encompass deletions and additions as well as a protein merely derived from the recited sequence. The prior art teaches that small changes in the amino acid structure can have large effects on activity. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355) teaches that the “binding affinity of IgG Molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas et al. In the instant case, however, substitutions, additions and deletions are encompassed by the scope of the instant claims.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NOs: 5, 6 and 8, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. One cannot describe what one has not conceived. Therefore, only isolated polypeptides comprising the amino acid sequence set forth in SEQ ID NOs: 5, 6 and 8, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN103509121—published in English as USPGPUB 20160060321). The Chinese document, CN103509121 was published 01/15/2014, and is listed on Applicant’s IDS filed 10/30/2019. For the sake of this rejection, the USPGPUB will Note also that because claim 2 does not properly limit claim 1, for the purpose of this rejection, it is interpreted as an independent claim.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Xu et al. teach homodimeric proteins “comprising a trophic hormone protein and an Fc fragment of an antibody, wherein [the] β-subunit of the trophic hormone protein is linked to the Fc fragment directly or indirectly via a linker, and [the] α-subunit of the trophic hormone protein binds to the β-subunit via intermolecular interactions between the α-subunit and the β-subunit,” and wherein the trophic hormone is follicle stimulating hormone or FSH (see claim 1). Xu et al. depict the schematics of the fusion proteins in Figure 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

These fusion proteins can reasonably interpreted as encompassing (αFSH@βFSH-L-Fc)2, or pFSH-Fc-2, thus meeting the limitation of claim 2. Xu et al. teach that the Fc portion comprises a hinge region as well as CH2 and CH3 regions of an immunoglobulin (see paragraphs [0007] and [0060]-[0061] of the PGPUB). In addition, Xu et al. disclose a method of preparing the fusion protein, comprising 1) the step of constructing a plasmid of the homodimer and 2) transient expression and purification of FSH-Fc homodimer. See paragraphs [0100]-[0106] of the PGPUB. 

In female mammals, the major physiological effect of FSH is to stimulate the development of follicles and ovulation…According to the sequence homology between human FSH and FSHs from other animals such as murine, swine, sheep etc. (see FIG. 2), FSH also has a very high homology in other animals. Therefore, the FSH as described herein may also be an FSH from other animals, such as murine, swine, sheep, etc. (Emphasis added by examiner).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the high homology between human and porcine FSH molecules and the high level of skill in the art associated with protein engineering (see paragraph [0099]).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1-4, 7-9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as applied to claims 2, 3 and 8 above, and further in view of .
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Xu et al. do not teach a fusion protein comprising the formula βFSH:αFSH-L-Fc or pFSH-Fc-1. Further, Xu et al. do not teach a human Fc variant comprising the Pro331Ser mutation. In addition, while Xu et al. teach methods of preparing recombinant FSH fusion proteins, they do not explicitly teach codon optimization. Finally, Xu et al. do not disclose the expression vector or eukaryotic cells used in recombinant production of the fusion FSH polypeptides.
  Hou et al. teach a homodimeric FSH fusion protein that comprises the pFSH-Fc1 formula (see Figure 2 of the Hou PGPUB). In addition, Hou et al. teach a hinge with the Pro331Ser mutant, as well as CH2 and CH3 domains of human IgG2 (see paragraph [0011]). Hou et al. teach codon optimization at paragraph [0030]. A preparation method for the fusion protein comprises: 1) constructing a gene expression vector encoding the recombinant hFSH-Fc fusion protein; 2) stable expression of the recombinant hFSH-Fc fusion protein in mammalian host cells; 3) culturing high-density cells to produce the recombinant hFSH-Fc fusion protein; and 4) purifying the recombinant hFSH-Fc fusion protein. Regarding claim 7, parts (ii) and (v) of the claim 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Xu et al. by making a porcine FSH comprising pFSH-Fc1 with the Fc having the Pro331Ser mutant because Hou et al. teach that their FSH fusion protein has “improved pharmacokinetics” and may require lower dosages with fewer side effects (see Figure 2 and paragraphs [0004], [0049] of the PGPUB). In addition, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to perform codon optimization because Hou et al. suggest that it is advantageous to optimize nucleotides for expression of proteins in mammalian host cells (see paragraph [0030]), such as HEK 293. Further, the choice of expression vectors and eukaryotic cells in which to express the fusion proteins represent the choice among a finite and predictable list of known expression vectors and host cells. The person of ordinary skill in the art would have been motivated include the FSH fusion protein taught by Hou and colleagues because it’s improved pharmacodynamics. Further, Hou et al. provide detailed review of protein engineering 
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1-9, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. and Hou et al. as applied to claims 1-4, 7-9, 15, 18 and 19 above, and further in view of Kuo et al. (20140308706—published 10/14/2014). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Xu et al. and Hou et al. and how they meet the limitations of claims 1-4, 7-9, 15, 18 and 19 are outlined above in the preceding rejections and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Xu et al. and Hou et al. do not teach a porcine Fc fragment as set forth in instant claims 5-6. Kuo et al. teach recombinant interferon fusion protein for use in pigs comprising the wild-type porcine Fc subunit (see SEQ ID NO: 4 of the Kuo PGPUB). The wild-type porcine Fc subunit would have greater than 80% similarity to instant SEQ ID NO: 5. In addition, both Hou et al. and Kuo et al. teach flexible Gly-Ser linkers highly similar to that recited in claims 12-14. According to Hou et al., a flexible Gly-Ser linker linking the FSH and Fc subunits “increases the flexibility of the hFSH domain and enhances its biological activity.” See paragraph [0066] of the Hou PGPUB. 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Xu et al. and Hou et al. by substituting an Fc fragment derived from the porcine, as taught in Kuo et al. because Xu 
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Low (WO 2005/073383—on Applicant’s IDS filed 10/30/2019) teaches a fusion protein of the formula: αFSH-L-Fc:βFSH-L-Fc, wherein L is a linker or direct bond, Fc is an Fc fragment of an immunoglobulin, and the colon (:) represents an association between the two polypeptide chains of the fusion. In this embodiment, the carboxy termini of αFSH and βFSH are linked either directly or indirectly through L to the amino terminus of the respective Fc and the head of αFSH is aligned with the head 
[T]he association between the two polypeptide chains can be the result of an association between the alpha and beta subunits of FSH and/or the result of an association between the Fc fragments or FcRn binding partners. For example, in the instance of an association of the alpha and beta subunits of FSH, the interaction may be a non-covalent interaction, e.g., an ionic interaction, a hydrophobic or hydrophilic interaction, a Van der Waals interaction, and/or a hydrogen bond, e.g., leucine zipper.”.

Thus, Low discloses human FSH fusion proteins similar to pFSH-Fc-1 and pFSH-Fc-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649